 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7050
 7        FAX: (415) 436-7234
          Ajay.krishnamurthy@usdoj.gov
 8
   Attorneys for the United States of America
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   CASE NO. 19-CR-330-CRB
                                                       )
14           Plaintiff,                                )
                                                       )   STIPULATION RE: RESTITUTION TO
15      v.                                             )   VICTIM IDENTIFIED IN NCMEC REPORT
                                                       )   ORDER
16   CLIFFORD GRADER                                   )
                                                       )
17           Defendant.                                )
                                                       )
18

19

20           On November 6, 2019, defendant Clifford Grader pled guilty to possession of child pornography.
21 The plea agreement requires Grader to pay “full restitution.” ECF No. 10, ¶ 10. Further, by statute, this

22 Court is required to “order restitution in an amount that reflects the defendant’s relative role in the

23 causal process that underlies the victim’s losses, but which is no less than $3,000.” 18 U.S.C. §

24 2259(b)(2)(B).

25           Having considered the factors set out in Paroline v. United States, 572 U.S. 434, 460 (2014), and
26 to conserve judicial resources, bring about a speedy resolution of this matter, and avoid further litigation

27 of these claims, the parties agree that these victims’ claims for restitution should be settled for the

28 amounts set forth below.

     STIPULATION RE RESTITUTION TO VICTIM IDENTIFIED BY NCMEC
     CASE NO. 19-CR-330-CRB                    1
 1          NOW, THEREFORE, THE PARTIES STIPULATE AND AGREE that the Court should enter

 2 an order for restitution in the following amounts to the victims identified by the following pseudonyms:

 3             Series                     Victim(s)                     Restitution Award
 4             Surfer Hair                Jessy                         $3,000
 5

 6          The parties further stipulate and agree that nothing in this Stipulation shall affect restitution

 7 requests that may be submitted by other victims in this case.

 8

 9 SO STIPULATED:                                                     DAVID L. ANDERSON
                                                                      United States Attorney
10

11 DATED: February 10, 2020                                                  /s/
                                                                      AJAY KRISHNAMURTHY
12                                                                    Assistant United States Attorney
13
     DATED: February 10, 2020                                                /s/
14                                                                    DAVID J. LARKIN
                                                                      Attorney for Defendant
15
                                                              ISTRIC
16
      Dated: February 11, 2020
                                                         TES D      TC
                                                       TA
                                                                                 O
                                                  S




17
                                                                                  U
                                                 ED




                                                                                   RT



                                                                 VED
                                             UNIT




                                                            APPRO
18
                                                                                      R NIA




19

20                                                                        . Breyer
                                             NO




                                                                  harles R
                                                           Judge C
                                                                                     FO
                                               RT




21
                                                                                     LI




                                                      ER
                                                  H




                                                                                 A




22                                                         N                     C
                                                                             F
                                                               D IS T IC T O
23                                                                   R

24

25

26

27

28

     STIPULATION RE RESTITUTION TO VICTIM IDENTIFIED BY NCMEC
     CASE NO. 19-CR-330-CRB                    2
